Exhibit 10.1

 

AMENDMENT NO. 7 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 7 (the “Amendment”) to the Second Amended and Restated
Employment Agreement effective as of April 1, 2002 (the “Agreement”) is made by
and between BankUnited Financial Corporation, a Florida corporation (the
“Company”) and Alfred R. Camner (the “Executive”) and is effective as of
April 21, 2006.

 

RECITALS

 

WHEREAS, Section 4 of the Agreement provides that, as a part of his cash
compensation, the Executive shall have the opportunity to earn between Seven
Hundred Thousand Dollars and One Million Dollars upon the satisfaction of
certain pre-established short-term compensation goals set by the Company; and

 

WHEREAS; the Compensation Committee considers that, given management’s focus on
achieving extraordinary performance for fiscal 2006, it may be appropriate, as
an incentive to such achievement, to set performance goals at extraordinary
target levels, with the opportunity to earn additional cash compensation in
excess of the currently specified amounts;

 

NOW, THEREFORE BE IT RESOLVED, in consideration of the mutual agreements and
premises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.        Section 4 of the Agreement is hereby amended by removing Section 4 of
the Agreement in its entirety and replacing it with the following paragraph:

 

In consideration for the services to be rendered by the Executive hereunder, for
the period commencing April 1, 2002 and ending September 30, 2002, the Company
shall pay the Executive no salary, but shall provide the Executive with the
opportunity to earn between Three Hundred Thousand and 00/100 Dollars ($300,000)
and Five Hundred Thousand and 00/100 Dollars ($500,000) upon the satisfaction of
certain preestablished short-term compensation goals set by the Company. For the
period commencing October 1, 2002 and continuing through December 31, 2005, in
consideration for the services to be rendered by the Executive hereunder, the
Company shall pay to him a salary at an annual rate of Three Hundred
Seventy-Five Thousand Dollars ($375,000). For the period commencing January 1,
2006 and continuing through September 30, 2006, in consideration for the
services to be rendered by the Executive hereunder, the Company shall pay to him
a salary at an annual rate of Four Hundred Seventy-Five Thousand Dollars
($475,000). The Executive’s Salary shall be payable in approximately equal
installments in accordance with the Company’s customary payroll practices for
senior officers. In addition, for the period commencing October 1, 2002 and
continuing through September 30, 2006, the Company shall provide the Executive
with the opportunity to earn between Seven Hundred Thousand

 

1



--------------------------------------------------------------------------------

and 00/100 Dollars ($700,000) and One Million and 00/100 Dollars ($1,000,000)
per year, upon the satisfaction of pre-established short-term compensation goals
set by the Compensation Committee of the Board of Directors; provided that the
Committee may review and approve an increase in the total amount of compensation
which may be earned for any short-term period based upon the achievement of such
pre-established goals, subject to the requirements specified for
performance-based compensation under section 162(m) of the Code. Prior to each
Anniversary Date occurring during the Employment Period, the Board shall review
the Executive’s annual rate of salary and may, in its discretion, approve an
increase therein. In addition to salary, the Executive may receive other cash or
stock compensation from the Bank for services rendered hereunder at such times,
in such amounts and on such terms and conditions as the Board, in its
discretion, may determine from time to time. For purposes of Section 9(b)(iv),
the term “Salary” shall mean the aggregate value of the annual rate of cash
compensation and the fair market value, determined at the time of grant, of the
stock compensation paid to the Executive pursuant to this Section 4 hereof.

 

2.        Except as modified by this Amendment, all other terms and conditions
of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year as first written
above.

 

BANKUNITED FINANCIAL CORPORATION

 

EXECUTIVE:

 

By: /s/    Lawrence H. Blum                

 

/s/    Alfred R. Camner                

Name: Lawrence H. Blum

 

Name: Alfred R. Camner

Title: Vice Chairman of the Board and Secretary

   

ATTEST:

   

By: /s/    Dellene Acampa                    

   

Name: Dellene Acampa

   

Title: Assistant Secretary

   

 

2